DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-7, 9-14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Chen et al. (US 2016/0005362) in view of Laio et al. (US 2006/0164346) further considered with Jha et al. (US 2017/0206862) and claim 17 of U.S. Patent No. 9934826. 
In regard to claims 1 and 10, Chen et al. teach an electronic device comprising: a housing (element 110); a display portion (element 120); a first sensor (element 130); and a second sensor (element 140), wherein light and color of image data to be displayed on the display portion are adjusted using data obtained by the first sensor and/or the second sensor (fig. 6 element 640, paragraphs 29 and paragraph 70) but does not teach wherein the display portion comprises a plurality of pixels, wherein one of the plurality of pixels comprises a reflective element and a light-emitting element and wherein a neural network is used for automatically adjusting light and color.
Laio et al. teach wherein the display portion comprises a plurality of pixels, wherein one of the plurality of pixels comprises a reflective element and a light-emitting element (fig. 1 elements 16 and 18). 
The two are analogous art because they both deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al. with the reflective and emissive pixel of Laio et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chen et al. with the reflective and emissive pixel of Laio et al. because the pixel of Iwatsu et al. would improve power consumption and image quality.
Jha et al. teach wherein a neural network is used for automatically adjusting light and color (paragraphs 56 and paragraph 70).
The three are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al. and Laio et al. with the neural network of Jha et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chen et al. and Laio et al. with the neural network of Jha et al. because the neural network would improve color while reducing power consumption.

The four are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al., Laio et al. and Jha et al. with the circuit of U.S. Patent No. 9934826.  The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chen et al., Laio et al. and Jha et al. with the circuit of U.S. Patent No. 9934826 because the neural network provides higher performance and real-time adaptation to real world conditions.
In regard to claim 2, Chen et al. teach wherein the display portion comprises a display device having a positional input function (paragraph 45 touch screen).
In regard to claim 3, Chen et al. teach wherein the positional input function is added by providing any one of a touch panel or a photoelectric conversion element (paragraph 45).
In regard to claims 4 and 12, Chen et al. teach wherein the first sensor is an optical sensor (paragraph 17, element 130 is a camera).
	In regard to claim 5, Chen et al. teach wherein the optical sensor is located in a bezel of the housing (fig. 1).
	In regard to claim 7, U.S. Patent No. 9934826 teaches wherein the neural network comprises a plurality of switch circuits, and a product-sum operation circuit comprising the offset circuit, the first memory cell, and the second memory cell (claim 17).
In regard to claim 11, Chen et al. teach wherein the controller integrated chip is electrically connected to one of the plurality of sensors (fig. 4 and element 410).
In regard to claim 16, Chen et al. teach wherein light and color of image data to be displayed on the display portion are adjusted using data obtained by the first sensor and/or the second sensor (paragraph 29).

Jha et al. teach wherein a neural network is used for automatically adjusting the light of image data (paragraphs 56 and 70).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Iwatsu et al. further considered with Jha et al., U.S. Patent No. 9934826 and Townsend et al. (US 9911395).
In regard to claim 6, Chen et al, Iwatsu et al., Jha et al. and U.S. Patent No. 9934826 teach all the elements of claim 6 except a sensor for measuring inclination.
Townsend et al. teach a sensor for measuring inclination (column 3 lines 66 and 67).
The five are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al., Iwatsu et al., Jha et al. and U.S. Patent No. 9934826 with the inclination sensor of Townsend et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chen et al., Iwatsu et al., Jha et al. and U.S. Patent No. 9934826 with the inclination sensor of Townsend et al. because the inclination sensors of Townsend would help reduce glare.
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Iwatsu et al. further considered with Jha et al., U.S. Patent No. 9934826  and Bassier et al. (US 2015/0094910).
In regard to claims 9 and 14, Chen et al, Iwatsu et al., Jha et al. and U.S. Patent No. 9934826 teach all the elements of claim 9 except a moving vehicle.
Bassier et al. teach a moving vehicle (fig. 1).
The five are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al., Iwatsu et al., Jha et al. and U.S. Patent No. 9934826 with the vehicle of Bassier et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chen et al., Iwatsu et al., Jha et al. and U.S. Patent No. 9934826 with the vehicle of Bassier .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Iwatsu et al. further considered with Jha et al., U.S. Patent No. 9934826 and Noto (US 2015/0177885).
In regard to claim 13, Chen et al., Iwatsu et al. Jha et al., U.S. Patent No. 9934826  teach an image processing portion (fig. 4 element 420 of Chen et al.) and a frame memory (element 480, Chen et al.) but does not teach wherein the controller integrated chip further comprises: an interface; a frame memory; a decoder; a sensor controller; a controller; a clock generation circuit; an image processing portion; a memory; a timing controller; a register; a source driver; and a touch sensor controller.
Noto teaches wherein the controller integrated chip (fig. 4) further comprises: an interface (element 306); a decoder (element 304); a sensor controller (element 301); a controller (element 308); a clock generation circuit (CLK); a memory (element 305); a timing controller (element 308); a register (element 305); a source driver (element 308); and a touch sensor controller (element 308).
The five are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al., Iwatsu et al., Jha et al. and U.S. Patent No. 9934826 with the integrated chip of Noto. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chen et al., Iwatsu et al., Jha et al. and U.S. Patent No. 9934826 with the integrated chip of Noto because the integrated chip of Noto would reduce manufacturing complexity.
Claims 1-7, 9-14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Chen et al. (US 2016/0005362) in view of Laio et al. (US 2006/0164346) further considered with Jha et al. (US 2017/0206862) and claim 4 of U.S. Patent No. 10504204. 
In regard to claims 1 and 10, Chen et al. teach an electronic device comprising: a housing (element 110); a display portion (element 120); a first sensor (element 130); and a second sensor (element 140), wherein light and color of image data to be displayed on the display portion are adjusted using data obtained by the first sensor and/or the second sensor (fig. 6 element 640, paragraphs 29 and paragraph 70) but does not teach wherein the display portion comprises a plurality of pixels, wherein one 
Laio et al. teach wherein the display portion comprises a plurality of pixels, wherein one of the plurality of pixels comprises a reflective element and a light-emitting element (fig. 1 elements 16 and 18). 
The two are analogous art because they both deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al. with the reflective and emissive pixel of Laio et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chen et al. with the reflective and emissive pixel of Laio et al. because the pixel of Iwatsu et al. would improve power consumption and image quality.
Jha et al. teach wherein a neural network is used for automatically adjusting light and color (paragraphs 56 and paragraph 70).
The three are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al. and Laio et al. with the neural network of Jha et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chen et al. and Laio et al. with the neural network of Jha et al. because the neural network would improve color while reducing power consumption.
Claim 17 of U.S. Patent No. 10504204 teaches a semiconductor device comprising a neural network , wherein the neural network a first memory cell, a second memory cell, and an offset circuit electrically connected to the first memory cell and the second memory cell, and wherein the offset circuit is configured to supply a third current corresponding to a difference between a first current supplied by the first memory cell and a second current supplied by the second memory cell (claim 4).
The four are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al., Laio et al. and Jha et al. with the circuit of U.S. Patent No. 10504204.  The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of 
In regard to claim 2, Chen et al. teach wherein the display portion comprises a display device having a positional input function (paragraph 45 touch screen).
In regard to claim 3, Chen et al. teach wherein the positional input function is added by providing any one of a touch panel or a photoelectric conversion element (paragraph 45).
In regard to claims 4 and 12, Chen et al. teach wherein the first sensor is an optical sensor (paragraph 17, element 130 is a camera).
	In regard to claim 5, Chen et al. teach wherein the optical sensor is located in a bezel of the housing (fig. 1).
	In regard to claim 7, U.S. Patent No. 10504204 teaches wherein the neural network comprises a plurality of switch circuits, and a product-sum operation circuit comprising the offset circuit, the first memory cell, and the second memory cell (claim 4).
In regard to claim 11, Chen et al. teach wherein the controller integrated chip is electrically connected to one of the plurality of sensors (fig. 4 and element 410).
In regard to claim 16, Chen et al. teach wherein light and color of image data to be displayed on the display portion are adjusted using data obtained by the first sensor and/or the second sensor (paragraph 29).
In regard to claim 17, Chen et al. teach adjusting the color of the image (fig. 29).
Jha et al. teach wherein a neural network is used for automatically adjusting the light of image data (paragraphs 56 and 70).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Iwatsu et al. further considered with Jha et al., U.S. Patent No. 10504204 and Townsend et al. (US 9911395).
In regard to claim 6, Chen et al, Iwatsu et al., Jha et al. and U.S. Patent No. 10504204 teach all the elements of claim 6 except a sensor for measuring inclination.
Townsend et al. teach a sensor for measuring inclination (column 3 lines 66 and 67).
The five are analogous art because they all deal with the same field of invention of displays.
.
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Iwatsu et al. further considered with Jha et al., U.S. Patent No. 10504204  and Bassier et al. (US 2015/0094910).
In regard to claims 9 and 14, Chen et al, Iwatsu et al., Jha et al. and U.S. Patent No. 10504204 teach all the elements of claim 9 except a moving vehicle.
Bassier et al. teach a moving vehicle (fig. 1).
The five are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al., Iwatsu et al., Jha et al. and U.S. Patent No. 10504204 with the vehicle of Bassier et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chen et al., Iwatsu et al., Jha et al. and U.S. Patent No. 10504204 with the vehicle of Bassier et al. because neural network of Tamura et al. because the display in the vehicle of Bassier et al. would provide the user with great portability.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Iwatsu et al. further considered with Jha et al., U.S. Patent No. 10504204 and Noto (US 2015/0177885).
In regard to claim 13, Chen et al., Iwatsu et al. Jha et al., U.S. Patent No. 10504204 teach an image processing portion (fig. 4 element 420 of Chen et al.) and a frame memory (element 480, Chen et al.) but does not teach wherein the controller integrated chip further comprises: an interface; a frame memory; a decoder; a sensor controller; a controller; a clock generation circuit; an image processing portion; a memory; a timing controller; a register; a source driver; and a touch sensor controller.
Noto teaches wherein the controller integrated chip (fig. 4) further comprises: an interface (element 306); a decoder (element 304); a sensor controller (element 301); a controller (element 308); a 
The five are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al., Iwatsu et al., Jha et al. and U.S. Patent No. 10504204 with the integrated chip of Noto. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chen et al., Iwatsu et al., Jha et al. and U.S. Patent No. 10504204 with the integrated chip of Noto because the integrated chip of Noto would reduce manufacturing complexity.
Allowable Subject Matter
Claims 1-7, 9-14, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the amendments to the independent claims in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623